DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on February 12, 2021, claims 4 and 20 have been cancelled, claims 1-3 and 5-19 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2020 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed February 12, 2021, with respect to claims 1-3 and 5-19 have been fully considered and are persuasive.  The rejection of November 12, 2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a locking angle gear box having at least one connection drive assembly configured to selectively lock rotation of the torque transfer assembly with the rotation of the ring gear to selectively couple torque between the torque transfer assembly and the ring gear; and an actuator in communication with the at least one connection drive assembly to selectively manipulate the at least one connection drive assembly; and wherein the at least one connection drive assembly further includes a drive dog assembly, the drive dog assembly includes, a manipulation 
The prior art does not anticipate or render obvious a locking angle gear box having at least one connection drive assembly configured to selectively lock rotation of the torque transfer assembly with the rotation of the ring gear to selectively couple torque between the torque transfer assembly and the ring gear; an actuator in communication with the at least one connection drive assembly to selectively manipulate the at least one connection drive assembly; wherein the at least one connection drive assembly further includes a lock drive dog assembly, a the lock drive dog assembly including, a lock manipulation portion in communication with the actuator; and at least one lock engaging member received in at least one passage through one of the ring gear and carrier, the at least one lock engaging member further configured to selectively engage differential gearing within the carrier to selectively lock the differential gearing; and a disconnect drive dog assembly including, a disconnect manipulation portion in communication with the actuator; and at least one disengaging/engaging member received in at least one passage through one of the ring gear and the carrier, the at least one disengaging/engaging member further configured to be received in at least one bore of another one of the ring gear and the carrier and the remaining structure of claim 8.

The prior art does not anticipate or render obvious a vehicle including a front locking differential, the vehicle having at least one connection drive assembly configured to selectively lock rotation of the ring gear with the rotation of the carrier to selectively couple torque between the ring gear and the carrier; and an actuator in communication with the at least one connection drive assembly to selectively manipulate the at least one connection assembly; the at least one connection drive assembly further includes a lock drive dog assembly and a disconnect drive dog assembly, the lock drive dog assembly including, a lock manipulation portion in communication with the actuator: and at least one lock engaging member received in at least one passage through of one of the ring gear and carrier, the at least one lock engaging member further configured to selectively engage differential gearing in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659